Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 2/12/21.  Claim(s) 1-7 are pending.
Applicant's arguments with respect to 112 rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
Applicant's affidavit and arguments with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
Applicant's arguments with respect to double patenting rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  while the prior art discloses the use of befiradol, and discloses the use of sustained release compositions, the prior art does not specifically disclose or make obvious the instantly claimed combination.  For example, the prior art disclosures of the compositions of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 1-7 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627